Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are being examined in this application.

Allowable Subject Matter
Claims 12-14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  Claims 12 and 13 are dependent on claim 10, but should be dependent on claim 11. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Herlihy et al. (US Pub. 20170236120). 
Referring to claim 1, Herlihy discloses a system comprising: 
a plurality of node computers, each node computer in the plurality including a processor, memory storing computer instructions executable by the processor, and a network interface operatively coupled to the processor and a communications network connecting the plurality of node computers, wherein the plurality of node computers are configured to create a blockchain containing transactions that is maintained by the plurality of node computers [fig. 7; par. 22; multiple nodes (i.e., computer systems in a network) follow a common protocol in which transactions from clients are packaged into blocks and added to a blockchain], 
the plurality of node computers includes a committee of node computers comprising proposer node computers and voter node computers [pars. 22 and 38; the nodes use a consensus protocol to add proposed transactions to the blockchain, where the proposals are proposed by proposers and validated by validators]; 
wherein the system is configured to provide a sequence number to a proposal or a block on the blockchain [pars. 44, 60, and 100; each proposal includes a sequence number]; 
wherein the committee is configured to perform a notarization process, and in the notarization process, a proposer node computer in the committee is configured to prepare and send multiple unnotarized proposals, each including transactions, to the voter node computers in the committee [pars. 36, 38, and 39; blocks of transactions (i.e., multiple proposals) may be proposed by the proposers, each proposal being initially unvalidated]; 
each of the voter node computers in the committee is configured to sign a unnotarized proposal when the voter node computer has the same record of the blockchain as the proposer node computer and to send the signed proposal to the proposer node computer [pars. 36, 64, and 65; each proposal is validated against previously committed blocks]; and 
the proposer node computer is configured to notarize a unnotarized proposal after the proposer node computer receiving a threshold number of signatures for the unnotarized proposal, wherein a notarized proposal is a block added to the blockchain [pars. 22, 36, 38, 92, and 95; each proposal is added to the blockchain according to the consensus protocol (e.g., PBFT - Practical Byzantine Fault Tolerance); note:according to PBFT, consensus is reached when f+1 same replies (e.g., validations) are received, where f is the number of faults (e.g., non-validations) allowed]; 
wherein the proposer node computer is further configured to send the multiple unnotarized proposals to the voter node computers before the proposer node computer notarizes any proposal or receives any signature from the voter node computers [pars. 36, 38, 41, and 60; the transactions are propagated before being validated]; 
wherein the proposer node computer is further configured to send another unnotarized proposal after sending the multiple unnotarized proposals to the voter node computers after the proposer node computer notarizes a unnotarized proposal in the multiple unnotarized proposals [pars. 44, 60, 64, 65, 70, 100, and 116-119; there is no restriction on when additional proposals can be sent; ordering is enforced using sequence numbers and queues];
wherein the same record is a notarized chain whose last block has largest sequence number provided by the system [pars. 44 and 100; a sequence number is valid only if it is one greater than that of a previous transaction, which means that the previous transaction currently has the largest sequence number]; and 
wherein the system is configured to determine a finalized chain from the notarized chain without a number of last blocks in the notarized chain, wherein the number of last blocks corresponds to the number of multiple unnotarized proposals sent by the proposer node computer and the finalized chain consists of blocks that are irreversible by node computers in the system [pars. 36, 38, 97, 119, and 159; the proposals are added to the blockchain upon being validated according to the consensus protocol, which means that proposals that have not been validated according to the consensus protocol are not added to the blockchain; only the proposals that have been added to the blockchain would be considered a finalized blockchain that is "essentially impossible to change"].
Referring to claim 2, Herlihy discloses wherein the sequence number of the block with the largest sequence number in the proposer node computer and the sequence number of the block with the largest sequence number in the voter node computer match [pars. 44, 60, and 100; note enforcement of ordering using the sequence numbers]. 
Referring to claim 3, Herlihy discloses wherein the sequence number of the block with the largest sequence number in the proposer node computer is at least the same as or greater than the sequence number of the block with the largest sequence number in the voter node computer [pars. 44, 60, 100, and 119; note enforcement of ordering using the sequence numbers such that a proposer would have a greater than or equal sequence number than a validator]. 
Referring to claim 4, Herlihy discloses wherein the committee is further configured to perform a reconciliation process, and in the reconciliation process, a proposer node computer in the committee is configured to send a status request to the voter node computers in the committee requesting each voter node computer to provide blockchain information on each voter node computer, and each voter node computer is configured to send its blockchain information to the proposer node computer [pars. 41, 101, 133, 143, and 149; note propagation of state information in response to a proposal]. 
Referring to claim 5, Herlihy discloses wherein further in the reconciliation process, the one proposer node computer is configured to send a data request to one of the voter node computers when the blockchain information the one proposer node computer has on the one voter node computer and the blockchain information on the one voter node computer are different after the proposer node computer receives the blockchain information on the one voter node computer [pars. 33, 70, 133, 143, 149, and 156; note processes for obtaining proof in cases of conflict]. 
Referring to claim 6, Herlihy discloses wherein further in the reconciliation process, the one voter node computer is configure to provide missing blockchain information to the one proposer node computer so that the blockchain information the one proposer node computer has on the one voter node computer and the blockchain information on the one voter node computer match after the data request [pars. 36, 133, 140, 146; note handling of omissions and/or missing messages]. 
Referring to claim 7, Herlihy discloses wherein the system is configured to perform the reconciliation process before any notarization process is performed [pars. 36, 68, 70, 86, 87, 107, and 110; note that consensus is required before a proposal is accepted into the blockchain]. 
Referring to claim 19, see at least the rejection for claim 1. Herlihy further discloses implementing a blockchain consensus software application in the plurality of node computers to perform the claimed steps [par. 168; note software implementations]. 
Referring to claim 20, see at least the rejection for claim 1. Herlihy further discloses a non-transitory computer readable medium storing an application cause a computer to execute the claimed process [par. 170; note computer-accessible medium]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herlihy in view of Zheng et al. (NPL "An Overview of Blockchain Technology: Architecture, Consensus, and Future Trends"). 
Referring to claim 8, Herlihy does not appear to explicitly disclose wherein the threshold number of signatures is at least 2/3 of the total number of voter nodes in the committee. 
However, Zheng discloses wherein the threshold number of signatures is at least 2/3 of the total number of voter nodes in the committee [section III(A), PBFT; consensus is reached by receiving votes from 2/3 of all nodes]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the consensus protocol taught by Herlihy so that consensus is reached with a 2/3 majority vote as taught by Zheng. The motivation for doing so would have been to facilitate consensus using PBFT [Herlihy, par. 38; Zheng, section III(A), PBFT]. 

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herlihy in view of Kwon (NPL "Tendermint: Consensus without Mining"). 
Referring to claim 9, Herlihy does not appear to explicitly disclose wherein the threshold number of signatures is equivalent to a number of voter nodes that together holds at least 2/3 of the total stake in the committee. 
However, Kwon discloses wherein the threshold number of signatures is equivalent to a number of voter nodes that together holds at least 2/3 of the total stake in the committee [section I(5), Validators; a set of validators with at least 2/3 of total voting power (i.e., stake) is a 2/3 majority]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to concensus protocol taught by Herlihy to weight validators using their stakes as taught by Kwon. The motivation for doing so would have been to keep validators honest [Herlihy, par. 39]. 
Referring to claim 15, Herlihy does not appear to explicitly disclose wherein the proposer computer nodes and the voter node computers are selected from a group of candidate nodes based a bid transaction they submitted. 
However, Kwon discloses wherein the proposer computer nodes and the voter node computers are selected from a group of candidate nodes based a bid transaction they submitted [section I(5), voting power is determined by stakes]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consensus protocol taught by Herlihy to determine voting power based on stakes as taught by Kwon. The motivation for doing so would have been to keep validators honest [Herlihy, par. 39]. 

Claims 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herlihy in view of Chen et al. (US Pub. 20180374173). 
Referring to claim 10, Herlihy does not appear to explicitly disclose wherein the sequence number includes a first value indicating which committee is performing a notarization process, a second value indicating which proposer in the committee is proposing proposals, and a third value indicating a block identification number. 
However, Chen discloses wherein the sequence number includes a first value indicating which committee is preforming a notarization process, a second value indicating which proposer in the committee is proposing proposals, and a third value indicating a block identification number [par. 138; voting information may include an epoch, a voting node, and a voting target].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the consensus protocol taught by Herlihy so that a proposal includes the identifying information taught by Chen. The motivation for doing so would have been to facilitate subsequent verification [Chen, par. 138]. 
Referring to claim 11, Herlihy does not appear to explicitly disclose wherein the voter node computers are configured send a proposer-change request to another proposer computer node in the committee after a period of time without receiving a proposal from the proposer node computer. 
However, Chen discloses wherein the voter node computers are configured send a proposer-change request to another proposer computer node in the committee after a period of time without receiving a proposal from the proposer node computer [pars. 130-139; a candidate node sends a message to other nodes requesting voting on a change of leader if the current leader times out]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the consensus protocol taught by Herlihy so that a new proposer is selected as taught by Chen. The motivation for doing so would have been to ensure sufficient proposers in case of node failure. 
Referring to claim 17, Herlihy does not appear to explicilty disclose wherein the system is configured to select a new committee including proposer node computers and voter node computers pursuant to an election scheme. 
However, Chen discloses wherein the system is configured to select a new committee including proposer node computers and voter node computers pursuant to an election scheme [pars. 130-139; note election scheme]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the consensus protocol taught by Herlihy to include an election scheme as taught by Chen. The motivation for doing so would have been to ensure sufficient nodes in case of node failure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157